UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
INRE:                                                           03 MDL 1570 (GBD) (SN)

TERRORIST ATTACKS ON                                                 JUDGMENT
SEPTEMBER 11, 2001

------------------------------------------------------------X
This document relates to:

     Thomas Burnett, Sr., et al., v. The Islamic Republic oflran et al., 15 Civ. 9903 (GBD) (SN)

   It is, ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Memorandum Decision and Order dated February 14, 2020, Magistrate Judge Sarah

Netburn's January 21, 2020, Report and Recommendation (the "R~port"), recommending that this

Court grant in part and deny in part Plaintiffs' motion (Report, CF No. 5697, at 12-13) is adopted;

Plaintiffs' Motion for Final Judgments (ECF No. 5433) is granted in part and denied in part; it is

   ORDERED that the Burnett Plaintiffs identified in the attached Exhibit A are awarded

judgment for solatium damages as set forth in Exhibit A; and it is

   ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96 percent per

annum, all interest compounded annually over the same period; and it is

   ORDERED that the Plaintiffs not appearing on Exhibit A and who were not previously awarded

damages may submit in later stages applications for solatium and/or economic damages awards

that may be approved on the same basis as currently approved for those Plaintiffs

Appearing on Exhibit A or in prior filings.
Dated: New York, New York
       February 18, 2020
                                RUBY J. KRAJICK




                            TH!S DOCUMENT W A ~ ~
                            ON THE DOCKET ON   '   c   'h> ~
EXHIBIT A
1    James N. Pappageorge         Justin Benitez             Stepchild         $8,500,000
2    Col. Ronald Franklin       Paula M. Carucci             Stepchild         $4,250,000
        Golinski Ret.
3     Ruth Ellen Ketler            Robert Dow            Domestic Partner      $12,500,000

4    Col. Ronald Franklin     David R. Eschenbaum            Stepchild         $4,250,000
       Golinski Ret.
5     Stephen J. Colaio           Serena Giovi                Fiancee          $12,500,000

6     Robert D. Cirri, Sr.      Kara Lydia Jerez             Stepchild         $8,500,000
8    Claude Michael Gann      Paige Marie Rollison           Stepchild         $8,500,000

9    Claude Michael Gann     Sarah Elizabeth Rollison        Stepchild         $8,500,000

10      Renee A. May            David Spivock, Jr.            Fiance           $12,500,000

11   Charles A. Laurencin       Jacqueline Steed             Stepchild         $8,500,000

12     Sergio Villanueva        Tanya Villanueva        Domestic Partner and   $12,500,000
                                    Te er                    Fiancee
